[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#119)
All parties agree to the matter being sent to Judge Karazin for decision in lieu of Judge D'Andrea. The defendant's motion for summary judgment is denied. Although it is well settled that a "principal . . . is bound by, and liable for, the acts which his agent does with or within the actual or apparent authority from the principal and within the scope of the agent's authority. . . . The nature and extent of an agent's authority is a question of fact for the trier." (Citations omitted; internal quotation marks omitted.) Bank of Montreal v. Gallo, 3 Conn. App. 269, 273, CT Page 11164487 A.2d 1101, cert. denied, 195 Conn. 803, 491 A.2d 1103 (1985). In the present case genuine issues of material fact exist as to the nature and extent of the authority of the defendant, Plaza Realty, and Management Corp. and whether the defendant was acting within the scope of such authority.
KARAZIN, J.